KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for fraud brought by Briant against Pratt. Briant claimed that when Pratt sold him a certain moving- picture business he represented that he owned 233 chairs, a pop corn machine, and that he had a lease upon the room in which the business was being conducted. Briant claimed that he was damaged in the sum of $1,671.50 as a result of these fraudulent misrepresentations. The jury returned a verdict in favor of Briant in the sum of $1,000. Defendant prosecuted error, claiming the verdict was manifestly against the weight of the evidence. In sustaining the judgment of the lower court, the Court of Appeals held:
1. It cannot be said as a matter of law that the verdict was manifestly against the weight of the evidence.